Filed pursuant to Rule 424b5 Registration Nos. 333-188672-01 and 333-188672-03 This document is subject to completion and amendment.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or foreign jurisdiction where the offer or sale is not permitted. Subject to Completion, Dated March 11, 2014 Supplement to Prospectus Supplement, Dated March 5, 2014 (Subject to Completion), to Prospectus, Dated March 5, 2014 Toyota Auto Receivables 2014-A Owner Trust Issuing Entity Toyota Auto Finance Receivables LLC Depositor Toyota Motor Credit Corporation Sponsor, Administrator and Servicer Initial Principal Amount Interest Rate Accrual Method Final Scheduled Payment Date Class A-1 Notes(1) % Actual/360 March 16, 2015 Class A-2 Notes(1) % 30/360 August 15, 2016 Class A-3 Notes(1) % 30/360 December 15, 2017 Class A-4 Notes(1) % 30/360 June 17, 2019 Class B Notes(1) 0.00% 30/360 April 15, 2020 Initial Public Offering Price Underwriting Discounts and Commissions Proceeds To Depositor(2) Per Class A-2 Note % % % Per Class A-3 Note % % % Per Class A-4 Note % % % Total (1)The Class A-1 Notes, the Class B Notes and approximately 10% (by initial principal amount) of each of the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes, will be retained by Toyota Auto Finance Receivables LLC or its affiliate on the closing date. (2) Before deducting expenses payable by Toyota Auto Finance Receivables LLC, estimated to be $1,000,000. (3) Calculated using the initial principal amount of the underwritten notes. This supplement should be read in conjunction with the Prospectus Supplement, dated March 5, 2014 (subject to completion), and the Prospectus, dated March 5, 2014, each of which is attached hereto and incorporated in its entirety herein. This supplement does not contain complete information about the offering of the securities.No one may use this supplement to offer and sell the securities unless it is accompanied by the attached prospectus supplement and accompanying prospectus. The notes represent the obligations of the issuing entity only and do not represent the obligations of or interests in Toyota Motor Credit Corporation, Toyota Auto Finance Receivables LLC, Toyota Financial Services Corporation, Toyota Financial Services Americas Corporation, Toyota Motor Corporation, Toyota Motor Sales, U.S.A., Inc. or any of their affiliates.Neither the notes nor the receivables owned by the issuing entity are insured or guaranteed by any governmental agency. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined that this supplement or the attached prospectus supplement and accompanying prospectus is accurate or complete.Any representation to the contrary is a criminal offense. $504,000,000 of Class A-2 Notes, $432,000,000 of Class A-3 Notes and $148,725,000 of Class A-4 Notes are offered by the underwriters if and when issued by the issuing entity, delivered to and accepted by the underwriters and subject to their right to reject orders in whole or in part. The notes will be delivered in book-entry form through the Depository Trust Company, on or about March , 2014 against payment in immediately available funds. You should review carefully the factors set forth under “Risk Factors” beginning on page S-19 of the attached prospectus supplement and page 13 in the accompanying prospectus. Joint Bookrunners Citigroup BofA Merrill Lynch Morgan Stanley Co-Managers BNP PARIBAS Credit Agricole Securities J.P. Morgan Mizuho Securities Capitalized terms used and not defined in this supplement have the meanings assigned to them in the attached prospectus supplement or accompanying prospectus referenced above, as applicable. The information in the attached prospectus supplement referenced above is hereby updated on the pages and in the sections identified below as follows: FRONT COVER PAGE: · The total initial principal amount of the asset backed notes indicated above the Issuing Entity’s name is deleted and replaced with the following: · The table on the cover is deleted in its entirety and replaced with the table on the cover of this supplement. SUMMARY OF TERMS: · The statistical information in the fifth paragraph under “Summary of Terms—Structural Summary—Assets of the Issuing Entity; the Receivables and Statistical Information” is deleted in its entirety and replaced with the following: As of the cutoff date, the receivables in the statistical pool had the following characteristics: Total Principal Balance Number of Receivables Average Principal Balance Range of Principal Balances $250.82 - $91,268.97 Average Original Amount Financed Range of Original Amounts Financed $1,460.07 - $100,306.29 Weighted Average Annual Percentage Rate (“APR”) (1) 2.10% Range of APRs 0.00% – 23.30% Weighted Average Original Number of Scheduled Payments (1) 60.98 payments Range of Original Number of Scheduled Payments 12 – 72 payments Weighted Average Remaining Number of Scheduled Payments (1) 45.80 payments Range of Remaining Number of Scheduled Payments 4 – 67 payments Weighted Average FICO® score (1) (2) Range of FICO® scores (2) 620 – 886 (1)Weighted by principal balance as of the cutoff date. (2)FICO® is a federally registered servicemark of Fair Issac Corporation. · The seventh paragraph under “Summary of Terms—Structural Summary— Assets of the Issuing Entity; the Receivables and Statistical Information” is deleted in its entirety and replaced with the following: The receivables sold to the issuing entity on the closing date are expected to have a total principal balance of approximately $1,845,073,346.03 as of the cutoff date. · The third sentence in the second paragraph under “Summary of Terms—Structural Summary—Review of Pool Assets” is deleted in its entirety and replaced with the following: Approximately 43.06% of the aggregate principal balance of the receivables in the statistical pool as of the cutoff date were automatically approved, while approximately 56.94% of the aggregate principal balance of the receivables in the statistical pool as of the cutoff date were evaluated and approved by a TMCC credit analyst with appropriate authority in accordance with TMCC’s written underwriting guidelines. · The first sentence in the second paragraph under “Summary of Terms—Credit Enhancement—Reserve Account” is deleted in its entirety and replaced with the following: On the closing date, the depositor will cause to be deposited $4,375,000.01 into the reserve account, which is approximately 0.25% of the adjusted pool balance as of the cutoff date. · The second sentence in the third paragraph under “Summary of Terms—Credit Enhancement—Reserve Account” is deleted in its entirety and replaced with the following: The “specified reserve account balance” is, on any payment date, the lesser of (a) $4,375,000.01 (which is approximately 0.25% of the adjusted pool balance as of the cutoff date) and (b) the aggregate outstanding balance of the notes after giving effect to all payments of principal on that payment date. RISK FACTORS · The table under “Risk Factors—The geographic concentration of the obligors and performance of the receivables may increase the risk of loss on your investment” is deleted in its entirety and replaced with the following: State Percentage of Aggregate Principal Balance of the Receivables as of the Cutoff Date California 22.65% Texas 13.44% THE ISSUING ENTITY · The items numbered (ii)(a), (ii)(b), (ii)(c), (ii)(d) and (ii)(e) under the first paragraph under “The Issuing Entity” are deleted in their entirety and replaced with the following: (a)the Class A-1 Asset-Backed Notes in the aggregate original principal amount of $501,000,000 (the “Class A-1 Notes”); (b)the Class A-2 Asset-Backed Notes in the aggregate original principal amount of $560,000,000 (the “Class A-2 Notes”); (c)the Class A-3 Asset-Backed Notes in the aggregate original principal amount of $480,000,000 (the “Class A-3 Notes”); (d)the Class A-4 Asset-Backed Notes in the aggregate original principal amount of $165,250,000 (the “Class A-4 Notes”); (e)the Class B Asset-Backed Notes in the aggregate original principal amount of $43,750,000 (the “Class B Notes”); and CAPITALIZATION OF THE ISSUING ENTITY · The table under “Capitalization of the Issuing Entity” is deleted in its entirety and replaced with the following: Class A-1 Notes $ Class A-2 Notes $ Class A-3 Notes $ Class A-4 Notes $ Class B Notes $ Reserve Account Initial Deposit $ Yield Supplement Overcollateralization Amount $ Initial Overcollateralization $ Total $ THE RECEIVABLES POOL · The third paragraph under “The Receivables Pool” is deleted in its entirety and replaced with the following: As of the Cutoff Date, the receivables in the statistical pool described in this prospectus supplement had an aggregate Principal Balance of $1,845,073,346.03.As of the Cutoff Date, the Receivables sold to the Issuing Entity on the Closing Date are expected to have an aggregate Principal Balance of $1,845,073,346.03. · The sixth paragraph under “The Receivables Pool” is deleted in its entirety and replaced with the following: 7,725 Receivables, having an aggregate Principal Balance of approximately $170,892,874.36 (representing approximately 9.26% of the aggregate Principal Balance of the Receivables in the statistical pool as of the Cutoff Date) are evidenced by electronic contracts. · The first table under “The Receivables Pool—Composition of the Receivables in the Statistical Pool as of the Cutoff Date” is deleted in its entirety and replaced with the following: Total Outstanding Principal Balance $ Number of Receivables Average Principal Balance $ Range of Principal Balances $
